FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 04/26/2021 in which claims 1-9 were previously canceled. 
Claims 10-22 are under examination.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruegg et al (1 July 2010; US 2010/0168023 A1; previously cited) in view of Holladay et al (27 October 2011; US 2011/0262556 A1), Kim (24 June 2010; US 2010/0159016 A1; previously cited), and as motivated by Margulies et al (4 March 2010; US 2010/0055138 A1; previously cited).
Regarding claims 10-18 and 20, Ruegg teaches a composition comprising water and an effective amount of botulinum toxin administered to a subject for various therapeutic and cosmetic purposes, including treatment of conditions such as blepherospasm, migraine headaches, strabismus, temporomandibular joint disorder, hyperhidrosis, neurologic pain and overactive bladders, and cosmetic facial applications such as treatment of wrinkles, frown lines and other results of spasm or contraction of facial muscles (abstract; [0009], [0015], [0049]; claims 1 and 11). Ruegg teaches the 
However, Ruegg does not teach the colloidal silver particles of claims 10 and 11.
Regarding the colloidal silica particles of claims 10 and 11, Holladay teaches a composition comprising colloidal silver nanoparticles where the silver particles are coated with AgO (abstract; [0005], [0010], [0028], [0029], [0076], [0078], [0083], [0084], [0140], [0227], [0274] and [0447]). Holladay teaches the colloidal silver nanoparticles are non-toxic, stable and gentle to human tissue with the active silver particles providing highly effective broad spectrum antimicrobial activity, anti-inflammatory activity and effective in pain treatment (abstract; [0003], [0010], [0029], [0140], [0274], [0411], [0447] and [0612]). Holliday teaches the composition contains a total concentration of silver of between about 5 and 40 parts per million, said silver in the form of silver nanoparticles having an interior of elemental silver and a surface of at least one silver oxide, wherein a majority of the silver particles have a maximum diameter less than 0.015 micrometers, wherein a majority of the colloidal silver particles have a minimum diameter greater than 0.005 micrometers (Abstract; [0005]; claim 1). Holliday teaches the colloidal silver particles are in the form of a stable and colorless colloidal suspension of silver particles, wherein more than 75% of the silver particles have a maximum dimension less than 0.015 micrometers and a minimum dimension greater than 0.005 micrometers ([0010], [0079] and [0081]; claim 1).
It would have been obvious to one of ordinary skill in the art to add colloidal silver nanoparticles of Holladay to the composition of Ruegg containing 100 units of botulinum 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruegg et al (1 July 2010; US 2010/0168023 A1; previously cited) in view of Holladay et al (27 October 2011; US 2011/0262556 A1), Kim (24 June 2010; US 2010/0159016 A1; previously cited), and as motivated by Margulies et al (4 March 2010; US 2010/0055138 A1; previously cited), as applied to claim 11 above, and further in view of Gaxiola et al (3 March 2011; US 2011/0052636 A1; previously cited).
The method of claim 11 is discussed above.
However, Ruegg, Holladay, Kim and Margulies do not teach the subject has premature ejaculation of claim 19.
Regarding claim 19, Gaxiola teaches a method of treating premature ejaculation by administering a composition containing botulinum toxin (abstract; [0037], [0041] and [0043]; claims 1-4). Gaxiola teaches Gaxiola also teaches that it is well-known in the art botulinum toxin is also effective in the treatment of conditions such as blepherospasm, 
It would have been obvious to one of ordinary skill in the art to also use the composition containing botulinum toxin in combination with colloidal silver particles of Ruegg in view of Holladay and Kim to treat a subject experiencing premature ejaculation by reducing premature ejaculation in said subject, and achieve Applicant’s claimed method. One of ordinary skill in the art would have been motivated to do so because Gaxiola taught that a composition containing botulinum toxin was also effective in treating premature ejaculation. Thus, an ordinary artisan provided the guidance from prior arts would have reasonable expectation that the administration of a composition containing botulinum toxin and colloidal silver particles of Ruegg in view of Holladay and Kim in a subject experiencing premature ejaculation would aid in reducing premature ejaculation in said subject per Gaxiola, and achieve Applicant’s claimed method with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruegg et al (1 July 2010; US 2010/0168023 A1; previously cited) in view of Holladay et al (27 October 2011; US 2011/0262556 A1), Kim (24 June 2010; US 2010/0159016 A1; previously cited), and as motivated by Margulies et al (4 March 2010; US 2010/0055138 A1; previously cited), as applied to claims 10 and 11 above, and further in view of Moyer et al (1 May 2007; US 7,211,261 B1).
The methods of claims 10 and 11 are discussed above.
Regarding claim 21 and 22, as discussed above, the teachings of Ruegg in view of Holladay, Kim, and Margulies have rendered obvious a liquid composition containing botulinum toxin, colloidal silver particles and water (see pages 4-5 of this office action), and said teachings are incorporated herein in its entirety.
While Ruegg in view of Holladay, Kim and Margulies does not expressly suggest the liquid composition containing botulinum toxin can be stored for a period of from 2 weeks to 4 months prior to administering the composition to the subject, it would have been reasonably obvious that the liquid composition of Ruegg containing botulinum toxin would be capable of storage for a period of 2 weeks to 4 months prior to administration of the composition because Ruegg teaches that the liquid composition of botulinum toxin also contain buffered saline and albumin so as to stabilize the botulinum toxin and provided stability to the composition during storage (Ruegg: abstract; [0024], [0028], [0029] and [0056]), and it was well-recognized that in the prior art in view of Moyer that when botulinum toxin is stored in a liquid pharmaceutical excipient such as buffered saline or a physiological buffer and protein such as human serum albumin such as that of Ruegg, and the resultant liquid formulation of Ruegg are stable and retains its potency for an extended period of time such as at least 1-2 years at refrigerator temperature or at least 6 months at room temperature, and such formulation can be conveniently dispensed to humans as a pharmaceutical by the physician (Moyer: 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of references fail to teach or suggest a method that comprises administering a composition by injection. (see Remarks, page 5).

In response, the Examiner disagrees. As discussed above in the 103 rejection, Ruegg teaches the composition containing botulinum toxin is administered by injection (Ruegg: Abstract; [0002], [0016]; claim 1), and Margulies provided the guidance that colloidal silver in general are suitable for use in combination with botulinum toxin in formulation for parenteral administration such as an injectable formulation (Margulies: Margulies: abstract; [0016], [0030], [0033], [0038]-[0046], [0052], [0064], [0112] and 

Applicant argues unexpected results in view of the 132 Declaration of Dr. Andrew Willoughby declaring that the Examples in the specification showed that the combination of BOTOX® and colloidal silver in water surprisingly increased shelf-life of the botulinum toxin, as well as, provided significantly longer duration of BOTOX® effect when compared to traditional BOTOX® injections. (see Remarks, bottom of page 6 through page 10).

In response, the Examiner is not persuaded. The “Andrew Willoughby” Declaration under 37 CFR 1.132 filed 04/26/2021 is considered, but found insufficient to obviate the standing 103 rejections for the reasons discussed below.
With respect to the alleged unexpected results pertaining to the combination of BOTOX® and colloidal silver in water surprisingly increased shelf-life of the botulinum toxin, the Examiner is not persuaded. Independent claims 10 and 11 remain not commensurate in scope with the alleged unexpected increase shelf life, as the alleged unexpected feature of increase shelf life of 3-4 months is not recited in said claims 10 and 11. MPEP §716.02(d) states “[w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." However, even if claims 10 and 11 were to be amended so as they were sufficiently commensurate in scope with the alleged unexpected shelf life, as in incorporating the storing period feature of newly added dependent claims 21 not truly superior unexpected.
With respect to the alleged unexpected results pertaining to the combination of BOTOX® and colloidal silver in water provided significantly longer duration of BOTOX® effect, the Examiner is not persuaded. It is noted that Examples 1-3 are limited using 30 ppm Hydrosol (a silver particle-containing diluted botulinum toxin A with a silver concentration of 30 ppm), and the hydrosol was administered to subject for treating static or function wrinkles. The claimed methods of independent claim 10 and 11 are much broader than what was shown in Applicant’s alleged unexpected results from Examples 1-3. It is noted that independent claims 10 and 11 are drawn to broadly any cosmetic treatment or medical treatment, respectively, which encompassed an enormous list of cosmetic conditions and medical conditions including psoriasis, dermatitis, rosacea, melasma, cancer, viral infections, bacterial infections, and so on. Examples 1-3 was only drawn to the treatment of wrinkles using 30 ppm Hydrosol. There is no predictability that the alleged the combination of BOTOX® and colloidal silver in water used in the Examples of the Specification would be effective all types of cosmetic conditions and medical conditions including but not limited to psoriasis, dermatitis, rosacea, melasma, cancer, viral infections, bacterial infections and so on. Nor have Applicant presented objective evidence to contrary. Applicant has failed to not commensurate in scope with the alleged unexpected results as shown in Examples 1-3. MPEP §716.02(d) states “[w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."
As a result, for at least the reason discussed above and of record, claims 10-20 remain rejected as being obvious and unpatentable over the combined teachings of Ruegg, Holladay, Kim, Margulies, and Gaxiola, respectively, as combined in the standing 103 rejections of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10864231 in view of Ruegg, Holladay, Kim, Margulies, Gaxiola and Moyer (cited in the 103 rejections). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent overlap in scope with the subject matter of the instant claims, i.e., a composition comprising botulinum toxin, colloidal silver particles and water, and as discussed in the 103 rejections of this office action (which are incorporated herein in its entirety), the prior arts of Ruegg, Holladay, Kim, Margulies, Gaxiola and Moyer taught that it would have been obvious for an ordinary artisan to use the a composition containing botulinum toxin, colloidal silver particles where AgO is present as a coating on the particles and water for the cosmetic treatment and medical treatment in conditions such as headache, temporomandibular joint disorder, clenching and grinding of the jaw, strabismus, blepherospasm, hyperhidrosis, urinary incontinence, premature ejaculation and neuralgias per Ruegg, Holladay, Kim, 
Consequently, an ordinary artisan would have recognized the obvious variation of the instantly claimed invention over the U.S. Patent No. 10864231 in view of Ruegg, Holladay, Kim, Margulies, Gaxiola and Moyer.

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive.
Applicant has disagreed with the double patenting rejection and indicated that “[a]pplicant is continuing to take steps to prepare and file the requisite Terminal Disclaimer. The necessary parties and the necessary discussions for preparing and signing the requisite Terminal Disclaimer have been difficult to coordinate, but those efforts are ongoing and moving toward a resolution. Applicant expects to have an executed Terminal Disclaimer for submission in the near future.” (see Remarks, bottom of page 10).

In response, the double patenting rejection is maintained for the reasons of record and pending filing of the terminal disclaimer.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613